Citation Nr: 1011324	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  02-08 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1979 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in January 2006, 
wherein the Board denied service connection for sarcoidosis 
and denied increased ratings for hypertension and posterior 
tibial neuritis of the right foot.  A claim for service 
connection for bronchial asthma and lymphadenopathy was 
remanded at that time, as was the claim for a TDIU.  The case 
was returned to the Board in May 2008, wherein the Board 
denied service connection for lymphadenopathy and again 
remanded the TDIU claim.  The case is once again before the 
Board.  As final decisions have been rendered with respect to 
service connection for sarcoidosis, bronchial asthma and 
lymphadenopathy, and increased ratings for hypertension and 
posterior tibial neuritis of the right foot, the only issue 
remaining on appeal is the claim for TDIU.   


FINDINGS OF FACT

1.  The Veteran is service connected for multiple right foot 
and ankle disabilities as well as hypertension, and has a 
combined rating of 50 percent for all his service-connected 
disabilities.

2.  The Veteran has a high school education and has worked as 
a warehouse worker/laborer, a forklift operator, and as a 
truck and delivery truck driver on a full-time basis at times 
during the appeal period.  He reportedly last worked in May 
2006.

3.  The Veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, a May 2008 letter advised the Veteran of the 
evidence needed to substantiate a claim for TDIU, as well as 
the information and evidence that must be submitted by him 
and what information and evidence will be obtained by VA.  
The letter also advised the Veteran of the information and 
evidence necessary to establish a disability rating and 
effective date.  See Dingess, supra.  The claim was last 
adjudicated in a September 2009 Supplemental Statement of the 
Case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include Veteran's 
service treatment records, VA treatment records and 
examination reports, private treatment records, and lay 
statements.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and submitting evidence and argument.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).  

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantially gainful employment.  38 C.F.R. § 
4.16(a) (2009).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
Veteran can find employment.  See 38 C.F.R. 4.16(a) (2009); 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran is service connected for the 
following disabilities: neuritis of medial plantar branch of 
posterior tibial nerve of the right ankle, rated as 20 
percent disabling since October 1994; right ankle sprain, 
fracture of medial malleolus with post traumatic arthritis 
right ankle, rated as 20 percent disabling since November 
1996; tender scar, right ankle with hyperpigmentation and 
keloid formation, rated as 10 percent disabling since August 
1988; post traumatic deformity with arthritis of right great 
toe, rated as 10 percent disabling since November 1996; and 
hypertension, rated as 10 percent disabling since January 
1997.  The Veteran's combined disability rating is 50 
percent, effective since November 1996.   

The Veteran does not have a single disability rated 60 
percent or a combined rating of at least 70 percent.  
Therefore, the Veteran does not meet the above-stated 
percentage requirements, and the criteria for a schedular 
evaluation for TDIU under 38 C.F.R. § 4.16(a) are not met.

That notwithstanding, it is the policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Thus, if a veteran fails to meet the rating 
enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular 
rating is for consideration where a veteran is unemployable 
due to service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability 
on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

In an application for TDIU filed in February 2000, the 
Veteran indicated that he had a high school education level.  
He indicated that he had worked as a helper in a warehouse 
(labor worker), as a fork lift operator, and as a truck 
driver until 1997.  All jobs listed were noted as being full-
time jobs.  In 1997, the Veteran stated that he attended 
professional driving school, but had to leave the program and 
job due to "health reasons."  He indicated that he left 
specifically because of his hypertension, sarcoidosis, 
bronchial asthma and lymphadenopathy in the lung area.  

Of record at that time was a German Federal Agency of Labor 
examination from February 1997, which indicated that the 
Veteran had both positive and negative capabilities.  It 
indicated that the Veteran could work in the following 
instances: outside; day, night, early-, or late-shifts; in 
climate-controlled spaces; in factories, enclosed spaces; 
standing, seated, or walking type work; and constant work.  
The Veteran's limitations were working in: wetness, cold, 
drafts, changing temperatures; dust, smoke, gases, vapors; 
work involving increased danger of injury (i.e. with danger 
of falling, with high voltage, at running machines); and, 
jobs that required frequent bending, heavy lifting and 
carrying without technical aids, and driving and steering 
activities.  The report listed the Veteran's health problems 
as: bronchial asthma, lymph node disease in the lung area, 
and increased blood pressure.  The report concluded that the 
Veteran could "perform all tasks within the framework of the 
performance picture described."

The Veteran submitted a January 2000 letter from Dr. S.T., 
which stated that that the Veteran could not secure and 
follow substantially gainful employment due to his service-
connected disabilities.  The report indicated that the 
Veteran also suffered from sarcoidosis, bronchial asthma and 
lymphadenopathy of the lung area.  Dr. S.T. stated that the 
Veteran was unable to participate in all general work 
activities.  He indicated that the Veteran gave up 
professional driving school in February 1996 due to health 
reasons.  He cited the findings of the February 1997 report, 
above.  He noted that the Veteran was taking several 
medications and cannot work or hold a gainful occupation.

The Veteran underwent an orthopedic VA examination in May 
2000, which indicated that he had been unemployed since 1997.  
After examination of the Veteran's right ankle disabilities 
and hypertension, the examiner stated that there were no 
significant changes in the clinical-radiographic findings 
from the last examination in 1996.  The examiner concluded 
that the Veteran was not unemployable because he was able to 
perform any gainful occupational activity which does not 
require prolonged walking or any standing.

In the Veteran's September 2001 notice of disagreement, he 
indicated that he was unable to secure gainful employment as 
a result of his service-connected disabilities.  He indicated 
that he suffers from bronchial asthma, hypertension, 
lymphadenopathy of the lung area and posterior tibial nerves 
symptoms of the right foot.  He indicated that he also 
suffers from sarcoidosis, and takes lots of medications for 
his various illnesses.  He indicated that he was disabled as 
a result of all these medical problems and ailments.

An October 2001 letter from the Veteran's most recent 
employer at that time indicated that the Veteran's medical 
certificate stated his capacity to work was severely 
restricted and endangered.  Another letter from January 2002 
indicated that the Veteran could no longer work as a driver 
for that company due to his health reasons.

The Veteran submitted an updated TDIU application in January 
2002.  In that application, he indicated that he had worked 
as a helper in a warehouse in Germany in October 1998.  He 
worked for two different companies from June 1999 to March 
2000 as a truck driver, and from April 2000 to January 2002, 
the date he filed the application, he worked as a water 
delivery truck driver.  All jobs listed were noted as being 
full-time jobs.  However, at the bottom of the application, 
the Veteran indicated that he did not work from August 2001 
to January 2002 because of his disabilities, including high 
blood pressure, right ankle pain, posterior tibial neuritis, 
bronchial asthma, sarcoidosis, pain in his right side, and 
low back pain.  He reiterated many of the same problems on 
the back of his application, but added that he cannot put 
pressure on his right foot, and that he also had shortness of 
breath and difficulty breathing.

The Veteran underwent examination by a German orthopedic 
specialist, Dr. M.D., in January 2002, concerning his 
unemployment from August 2001 to January 2002.  The Veteran 
was diagnosed with arthrosis of the right upper ankle joint, 
lumbar syndrome with functional point and lumbar malposition, 
and iliosacral joint irritation.  Dr. M.D.'s assessment of 
the Veteran's employment from an orthopedic perception 
included that the Veteran should not work in situations that 
involve heavy to medium-heavy labor, or which involve mostly 
standing.

The Veteran underwent a VA examination in September 2004 for 
his right ankle, right great toe and hypertension 
disabilities, as well as for bronchial asthma and 
sarcoidosis.  The Veteran reported that he had an inability 
to ambulate or stand for long periods, which adversely 
affected his employability.  The examiner noted that the 
Veteran was right hand dominant.  He noted no changes to the 
Veteran's diagnoses for his right ankle, right great toe and 
hypertension disabilities.  He also diagnosed childhood 
asthma with adult onset sarcoidosis.

VA treatment records include a primary care follow-up note 
from October 2005, which indicated that the Veteran had 
anxiety going to public places and had recently had stress at 
his job.  The Veteran reported at that time that he resigned 
his job in January 2005 because of his asthma, and that dust 
was bothering him.  

The Veteran submitted an updated TDIU application in May 
2006, which indicated that he worked in a warehouse from 
December 2003 to January 2005, and as delivery driver from 
May to September 2005 and from December 2005 to May 2006.  
All jobs listed were noted as being full-time jobs.  He again 
indicated that he cannot secure gainful employment because of 
his service-connected disabilities.  

The Veteran's sister submitted a statement on behalf of the 
Veteran in May 2006.  In that statement she indicated that 
the Veteran suffers from several physical and asthmatic 
conditions.  She indicated that the Veteran was constantly 
complaining about pain in his leg and ankle.  She also 
indicated that his breathing is terrible and he is always 
attempting to gasp for air, even during conversations, and 
that he has frequent asthmatic attacks that require hospital 
treatment.  

Other treatment records include a hospital discharge summary 
from October 2008 which indicated that the Veteran was seen 
for sciatica.  VA treatment records also indicate that the 
Veteran was fitted for a cane to aid in his ambulation in 
January 2008.  He was fitted for a brace for his left knee in 
March 2008.  A September 2009 report shows the 14 medical 
diagnoses the Veteran indicated he had in his October 2009 
statement - only two of which are his service-connected 
disabilities (hypertension and pain in joint involving right 
ankle and foot).  That report also details the 11 medications 
that the Veteran indicated he was taking.

The Veteran submitted an October 2009 statement in which he 
questioned who would hire him given his medical condition, 
which included 11 medications and 14 different medical 
diagnoses, and daily use of a breathing machine.  He 
indicated that he now has to ambulate using a cane and a left 
knee brace.

As noted above, the Veteran does not meet the schedular 
criteria for entitlement to TDIU.  The issue in this case is 
whether the Veteran's service connected disabilities render 
him unable to perform the acts required by any type of 
gainful employment to warrant extraschedular consideration.  

The Board notes that the Veteran often stated throughout the 
appeal period that he was unable to work because of his 
service-connected disabilities.  However, the Veteran would 
consistently list several disabilities that were not service-
connected, including most notably his lung disorders.  More 
recently, the Veteran is claiming that he is unemployable for 
the reason that he has 14 diagnoses and takes 11 medications 
and is on a breathing machine.  Only two of those diagnoses 
are service-connected disabilities, and over half of the 
Veteran's medications seem to be clearly associated with 
treatment for nonservice-connected disabilities.  For 
purposes of determining entitlement to TDIU, the question is 
whether the Veteran's service connected disabilities, without 
consideration of his age or nonservice connected 
disabilities, preclude obtaining or retaining gainful 
employment.  

The Veteran is service-connected for several right ankle and 
foot disabilities and hypertension.  The competent medical 
evidence of record indicates that the Veteran is restricted 
from heavy-medium labor and labor that requires prolonged 
standing or walking.  The Board also notes a letter dated in 
January 2000 stated the Veteran was unable to secure and 
follow a substantially gainful occupation because of his 
service connected disabilities.  However, that report went on 
to discuss the Veteran's lung condition as well and noted 
that some limitations in working are due to his lung 
ailments.  In any event, following this letter, the Veteran 
did, in fact, obtain and engage in gainful employment.  Thus, 
this opinion is entitled to little probative value. 

Furthermore, while the Veteran has repeatedly reported that 
he is precluded from gainful employment on the basis of his 
service-connected disabilities, he consistently found full-
time work throughout the appeal period, until May 2006, with 
only short breaks of unemployment.  The Veteran's most recent 
assertion that he cannot work focuses, not on his right foot 
and ankle disabilities and hypertension, but on his inability 
to work due to a variety of nonservice-connected 
disabilities, particularly his nonservice-connected lung 
conditions.  The Veteran's sister's statement simply 
addresses his complaints of pain in the ankle and his 
difficulty breathing.  It does not address his claimed 
inability to work.  The Board finds the medical findings on 
examination and the Veteran's work history are of greater 
probative value than the lay statements provided.  

In sum, the limitations on the Veteran's employability due to 
his service-connected hypertension and right ankle and foot 
disabilities do not preclude the Veteran from obtaining 
gainful employment.  The competent medical evidence shows 
that the Veteran is only precluded from heavy to medium-heavy 
labor and labor which would require prolonged standing or 
walking.  The May 2000 VA examiner found the Veteran would be 
able to perform any gainful activity that did not require 
prolonged walking or standing.  Thus, the Veteran would still 
be employable in most other sedentary occupations.  
Throughout the appeal period, the Veteran has continued to 
obtain gainful employment.  

While it is unfortunate and regrettable that the Veteran has 
a host of other health problems that impact his ability to be 
employable, those medical problems - particularly the 
Veteran's lung condition - are not service-connected 
disabilities.  Nonservice-connected disabilities and the 
Veteran's age cannot be used to establish unemployability for 
compensation purposes.  Accordingly, the Veteran does not 
meet the percentage requirements for TDIU, and the 
preponderance of the evidence is against a conclusion that 
the Veteran's service connected disabilities alone prevent 
him from obtaining or retaining gainful employment.  As such, 
referral for consideration of extraschedular entitlement to 
TDIU is not warranted and the Veteran's claim for entitlement 
to TDIU is denied.  See 38 C.F.R. § 4.16.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


